—In an action to recover damages for legal malpractice, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Gurahian, J.), dated December 7, 1984, as denied his motion for summary judgment.
Order affirmed insofar as appealed from, with costs.
Special Term properly denied defendant’s motion on the ground that the supporting papers raised issues of fact (CPLR 3212 [b]; see, Behar v Ordover, 92 AD2d 557, 558). Mollen, P. J., Thompson, Rubin and Kunzeman, JJ., concur.